DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/08/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Election/Restrictions
Applicants traversed the election of species THC and CBD on the bases that there are many other species and they are not recited in the claims.  This is not persuasive since there are burdens to search each species that are not obvious variant in the records, CBD and THC are known species in cannabis extract. Once the elected species are found allowable, the examination will move to other species. Therefore, the election of species is proper and made final.
The application is examined in view of THC and CBD (present in claims 6-7) in cannabis extract as specific compound to be indicated. Claims 1-4 and 6-7 read on the elected species and are under examination.
Claims 1-4 and 6-19 are pending, claims 1-4 and 6-7 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US20080029106) in view of Kaplan et al. (US20180360103), Ruben (US20160037823), Playford (US20190261681) and Moore (US20170273349) as evidenced by Whittle et al. (US6730330).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mishra et al.  teaches Delivery of additives in a smoking article is provided through thermally degradable, robust immobilized additive inserts. Additives can be immobilized in an elongated device or an insert, wherein the elongated device or the insert is sufficiently robust to allow the elongated device or the insert to be manually or machine inserted into a smoking article while maintaining the structure of the elongated device or the insert. By providing additives in the form of thermally degradable immobilized additive inserts, migration and/or loss of the additives in a smoking article prior to smoking can be reduced (abstract). Immobilized additive inserts, which are thermally degradable and robust, are provided herein to supply additive to a smoking article. By providing additives immobilized within inserts, loss of the additives can be reduced as the inserts can protect the additives from loss to the environment
(i.e., evaporation), as well as loss to sorbents in a smoking article (i.e., sorption). Additionally, by providing additives immobilized within inserts, heat from the smoking
of the smoking article can release the additives. Also, by providing sufficiently robust inserts, the inserts can be easily used with smoking articles, wherein the inserts can be used by smokers with any type or brand of smoking article. By providing separately insertable additive inserts, as many or as few inserts as desired can be used to provide as much or as little additives per cigarette as desired. In an exemplary embodiment is provided a cigarette, which comprises: a tobacco rod; an optional filter attached to the tobacco rod; a thermally degradable, robust immobilized additive insert within the tobacco rod, wherein the insert is sufficiently robust that the inserts are capable of
maintaining their structure when manually or machine inserted into the tobacco rod; a cavity within the insert; and one or more additives within the cavity. FIG. 1 is an illustration of an exemplary immobilized additive insert. FIG. 2 is an illustration of an exemplary method of inserting an immobilized additive insert in a cigarette. FIG. 3 is an illustration of an immobilized additive insert and a cigarette including sorbent. FIG. 4 is an illustration of exemplary packages of immobilized additive inserts and a cigarette (page 1, [0004-0006, 0009-0012]). From Fig. 1-4, insert is a stick thinner than cigarette and has a sharp end to be inserted into tobacco of cigarette. Consequently, without the application of heat, the additive remains immobilized within the inserts and is therefore substantially prevented from interacting with a smoking article or with the environment, and therefore substantially prevented from deactivating any sorbent in the smoking article prior smoking. In accordance with one embodiment, one or more inserts are incorporated in a smoking article, such as a cigarette, wherein an optional filter employed in the cigarette includes an optional sorbent (absorbent or adsorbent). Preferably, the one or more inserts are inserted into the tobacco rod of the cigarette, so that the one or more inserts will be exposed to heat when the cigarette is smoked. By exposing the one or more inserts to the heat generated by the combustion
of the tobacco rod, additives can be thermally released into the mainstream smoke formed by the combustion of the tobacco. Immobilized additive inserts can be formed by
trapping or immobilizing additives within elongated devices. Exemplary methods include: 1) forming inserts by infusing additives into the inserts under high pressure; 2)
forming inserts by filling cavities in inserts with additives; 3) forming inserts by encapsulating additives within inserts; 4) forming inserts by layering tobacco sheets pre-loaded with additives, 5) infusing additives by vacuum infiltration, as well as 6) combinations of any of these. In exemplary embodiments, the immobilized additive
inserts are thermally degradable such that an application of heat can release the additives. Additionally, the immobilized additive inserts are sufficiently robust and at least somewhat rigid to allow for manual or machine insertion of the inserts into tobacco rods of cigarettes or other smoking articles and to allow the inserts to maintain their structure without breaking or losing their original shape (page 2, [0021-0022, 0024-0025]). Additives can be added to smoking articles to achieve desirable added characteristics. The term "additive" as used herein is intended to include any material, chemical or component which modifies the characteristics of smoking articles and/or smoke produced when smoking the smoking articles. Any appropriate additive or combination of additives may be contained within inserts to modify the characteristics
of the smoking articles and/or smoke produced when smoking the smoking articles in which the inserts are incorporated. Additives can be provided in liquid and/or solid
form. For example, molten menthol can be added, and then solidified within an insert. Alternatively, capsules with liquid additives therein, such as polysaccharide capsules filled with menthol and a solvent can be incorporated into an insert. As used herein, additives can include, but are not limited to, flavorants, diluents, sorbents, combustion rate controlling compositions, humectants, or combinations thereof. One of the more common smoking article additives is menthol, due to its mint flavoring and cooling effects that it can impart to tobacco smoke ([age 4, [0047-0048, 0050]). Additionally, different types of additives can be used with a smoking article. For example, an insert comprising an anti-inflammatory compound can be used in conjunction with a menthol flavored insert to provide both additives to a smoking article (page 8, [0099]).
Kaplan et al. teaches A rolling paper is formed according to a modified conventional paper-making process. The end product is infused with cannabinoids from an oil extract from the cannabis plant. Since paper-making is highly water intensive and the cannabinoid containing cannabis extract is an oil that is ordinarily immiscible in the water, an emulsifier is used to allow the cannabinoids to evenly disperse in the making of the paper. The addition of the cannabinoids and the emulsifier is done prior to the drying of the paper. Preferably, the emulsifier and cannabinoids are added during the sizing step of the paper-making. Preferably the emulsifier is a starchlike carbohydrate, a modified starch, more preferably hydroxy-propyl-methyl-cellulose. The cannabinoid containing cannabis extract can be added at the pulping, webforming step and/or preferably at the sizing step of papermaking (abstract). It is a desired goal of the present invention to provide cannabinoids to a tobacco, hand-rolled cigarette and/or to a cannabis-containing cigarette, formed from rolling papers, with the cannabinoids being provided in a uniform, consistent and controlled concentration manner. In addition, the present invention can be employed in manufacturing of rolling paper for use with tobacco plants/ factories and cannabis joints, on a commercial scale, if legal for sale and consumption (page 2, [0014]). The rolling paper can be used for making tobacco, other leaf cigarettes, cannabis rolling paper and even merely edible sheets of paper infused with cannabinoids (page 5, [0043]). The infusion of the cannabinoids into the paper, during the paper-making process, preferably during the sizing step, results in superior uniformity of the concentration of cannabinoids containing cannabis extract within the paper. Then, when this rolling paper is used with tobacco, cannabis, or another leafy substance the cannabinoid, infused into the paper, will be activated by the heat of the lighting or burning of the cigarette which will tend to 'jump start" or boost the considered pleasant effect of the smoking of the same (page 6, [0055-0056]). 
Ruben teaches ignited organic material (such as tobacco or cannabis) to heat a medicine released from a breakable capsule so that the medicine and the Smoke
from the ignited organic material is inhaled into the lungs of the patient. Within the discussion below, the preferred delivery mechanism is in the form of a cigarette made from tobacco, cannabis, or some other ignitable organic material. The invention though is not intended to be so limited but includes other delivery systems such as: cigars, cigarette holders, hookahs, and other such mechanisms well known to those of ordinary
skill in the art. The invention utilizes breakable capsules as a dosing mechanism for the medicine. In some embodiments of the invention a single breakable capsule is used while in others, multiple breakable capsules are implanted into the cigarette. In use, the patient/user breaks these capsules using mechanical force which is applied by clamping down with the teeth onto the capsule, breaking the capsule by finger force, or through a “bayonet' type of mechanism which punctures the capsule to release the medicine. In some situations, the medicine within the capsule is a selected oil from cannabinoids or terpenoids. This oil is used when the ignitable organic material is tobacco, or with cannabis to enhance the treatment being delivered by the ignitable cannabis. (page 1, [0006-0008, 0018]). 
Playford teaches containers and methods of use thereof. More particularly, the disclosure relates to packaging and opening mechanisms for containers for tobacco product (page 1, [0001]). A label 80 provided herein can have a front surface 82 and a rear surface 84. In some embodiments, a front surface of the label can include printing and / or imprinting to decorate the container and / or provide product identifying information. For example, a front surface of the label provided herein can include printed characters, symbols, pictures, designs, colors, or other indicia. In some embodiments, the product identifying information can identify a product brand, a company name, a corporate logo, a corporate brand, trademarks, tradenames, a marketing message, product strength, dosage information, active ingredient , ingredient lists and amounts , product manufacture date , product expiration date , product flavor , product pharmaceutical release profile , weight , product code ( e . g . , batch code ) , other product differentiating markings , and combinations thereof . As used herein, "product strength” refers to information that gives the user an indication of the amount of active ingredient within the pouch (page 4, [0038]). 
Moore teaches A process for preparing an effective replacement for
tobacco smoking comprising the ordered steps of: a) providing a quantity of the raw cannabis-hemp plant (the initial 'smoke product') b) providing a system to convey the smoke product through the various steps of the process c) preparing the raw cannabis-hemp smoke product d) preparing other smoke product sources, fillers, and flavoring, for later additions to the smoke product e) preparing the raw cannabis-hemp smoke product by removing the seeds from the stalks f) preparing the raw cannabis-hemp smoke product by removing and drying the cannabis-hemp leaves g) preparing the raw cannabis-hemp smoke product by drying the flowers while on the stems and stalks h) preparing the raw cannabis-hemp smoke product by curing the flowers and stems in sealed containers i) preparing the smoke product by heat cooking, and flavoring a portion of flowers, for decarboxylation j) preparing the smoke product by applying flavorings onto a portion of the non-heat cooked flowers k) adding a portion of dried hemp leaves to the flower mix, for easier inhalation of smoke product 1) adding a portion of other herbs to the 'hemp leaf and flower mix', for enhanced smoking experience m) choosing and blending the proper ratios of the processed
cannabis-hemp smoke product n) choosing and blending the proper ratios of the other
smoke products, chemicals, flavorings, and fillers o) preparing the cigarette/cigar rolling-paper with the exact dosage of chemical(s) and flavorings p) preparing the filter-holder for the cigarette/cigar processing equipment q) processing the product, rolling-paper (and filter), through the cigarette/cigar processing equipment r) packaging and labeling the various blends, flavors, chemical, and cannabinoid levels (claim 1).
	Whittle et al. teaches A pharmaceutical formulation for use in administration
of at least one cannabis extract "containing the cannabinoid tetrahydrocannabinol (THC) and cannabidiol (CBD)" via a mucosa! surface, the formulation comprising said at
least one cannabis extract and a matrix comprising at least one agent which is both a self-emulsifier and a cannabinoid solubilizer, said agent when hydrated forming an emulsion containing said at least one cannabis extract "containing the cannabinoid tetrahydrocannabinol (THC) and cannabidiol (CBD)" which is capable of adhering reversibly to a mucosal surface and allowing controlled release of the cannabinoids from said extract "containing the cannabinoids tetrahydrocannabinol (THC) and cannabidiol (CBD)" (claim 15).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mishra et al.  is that Mishra et al.   do not expressly teach cannabis extract and indicating cannabinoid. This deficiency in Mishra et al.  is cured by the teachings of Kaplan et al., Ruben, Playford and Moore.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mishra et al., as suggested by Kaplan et al., Ruben, Playford and Moore, and produce the instant invention.
One of ordinary skill in the art would have been motivated to use cannabis extract as additive in stick insert in the tobacco cigarette because cannabis extract is a suitable additive to be administered with tobacco cigarette. MPEP 2144.07. Under guidance from Kaplan et al. teaching cannabinoid containing cannabis extract infused in the rolling paper for tobacco cigarette for administering cannabinoid containing cannabis extract when smoking; Ruben teaching cannabinoid oil in the capsule inside tobacco cigarette for administering cannabinoid oil; since the stick insert in the tobacco cigarette provides certain advantages such as reduced migration and/or loss of the cannabis extract in a smoking article prior to smoking as suggested by Mishra et al., it is obvious for one of ordinary skill in the art to use cannabis extract as additive in stick insert in the tobacco cigarette for administering cannabis extract when smoking and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to indicate cannabinoids (THC and CBD) level because this is common practice for drug product for indicating amount of active ingredients. Under guidance from Playford teaching indicating the amount of active ingredient; Moore teaching indicating cannabinoids level; it is obvious for one of ordinary skill in the art to indicate cannabinoids (THC and CBD) level and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-3, prior arts teach cannabis extract in insert stick thinner than cigarette and has a sharp end, and is inserted into tobacco of cigarette, the level of cannabinoids is indicated, when smoking, the cannabinoids (carbonized cannabinoid according to applicant’s specification when smoke) is inhaled and administered. Since the amount of THC and CBD is indicated, a specified ratio of THC and CBD is administered.
Regarding claim 4, Mishra et al.  multiple insert stick in one tobacco, and it is within choice of one skill in the art to have different level of cannabinoids so it is easy to have desired total amount of cannabinoids.
Regarding claims 6-7, as evidenced by Whittle et al. that THC and CBD are two important cannabinoids, thus, it is obvious to indicate the level of THC and CBD.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that None of the cited prior art teaches or even suggests incorporating a cannabis extract or oil into a solid utensil that is intended to be inserted into an existing cigarette. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the above 103 rejections, Mishra et al.  is relied on for teaching the stick insert in the tobacco cigarette provides certain advantages such as reduced migration and/or loss of the suitable additive in a smoking article prior to smoking, since cannabis extract are suitable additive for tobacco cigarette as suggested by Kaplan et al. and Ruben, Mishra et al. is relevant to applicant’s claimed invention. Since Kaplan et al. is relied on teaching cannabinoid containing cannabis extract infused in the rolling paper for tobacco cigarette for administering cannabinoid containing cannabis extract when smoking; Ruben is relied on for teaching cannabinoid oil in the capsule inside tobacco cigarette for administering cannabinoid oil; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Regarding applicant’s argument about Ruben teaching away, it is argued that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Since Ruben does not criticize, discredit, or otherwise discourage the solution claimed, this can not be considered as teaching away. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613